998 F.2d 1010
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Norman James ANDREWS, Defendant-Appellant.
No. 92-5493.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 15, 1993.Decided:  July 2, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  William L. Osteen, Sr., District Judge.  (CR-92-10-R)
Danny T. Ferguson, Winston-Salem, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Lisa B. Boggs, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Norman James Andrews appeals the judgment and sentence imposed by the district court following his plea of guilty to carrying and using a firearm during and in relation to a drug trafficking crime in violation of 18 U.S.C.A. § 924(c)(1) (West Supp. 1992), and possession of a firearm by a convicted felon in violation of 18 U.S.C.A. § 922(g)(1) (West Supp. 1992).  Finding no error, we affirm.


2
Counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967).  Counsel raised no issues on appeal.  Andrews was notified of his right to file an additional brief, but failed to file anything with the Court.


3
A thorough review of the record demonstrates that the district court properly accepted Andrews' guilty plea and properly sentenced Andrews according to the guidelines contained in United States Sentencing Commission, Guidelines Manual (Nov. 1991).  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm Andrews' conviction and sentence.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED